Citation Nr: 0933214	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-18 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant, his wife, and daughter


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from May 1973 to April 
1977.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In that decision, the RO denied 
entitlement to service connection for PTSD.  The issue on 
appeal has been recharacterized for the reasons explained 
below.

In August 2008, the Veteran testified at a hearing before the 
undersigned using video-conferencing technology; a transcript 
of that hearing is of record.

In November 2008, the Board remanded the claim to the RO for 
additional development.

The claim is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In November 2008 the Board remanded this claim so that the 
Veteran could be afforded an examination.  The February 2009 
VA examiner indicated that the Veteran did not meet the 
criteria for a diagnosis of PTSD, but diagnosed anxiety 
disorder and depressive disorder.  The examiner wrote that 
"without mere speculation it is difficult to assess whether 
the traumatic experiences, concurrent with military service 
have solely contributed to the development of PTSD or even 
some symptoms of Anxiety."  The examiner went on to state 
that "without mere speculation it is likely that the 
condition is not primarily due to trauma experienced in Boot 
Camp, nor does it meet the DSMIVTR criteria for PTSD."  The 
examiner concluded that the correct diagnoses were anxiety 
disorder, not otherwise specified and depressive disorder, 
not otherwise specified; the "onset and etiology not being 
fully determined without mere speculation."

It appears that the examiner may have misunderstood the 
correct standards for the determining service connection and 
the opinions that were requested of her.  For instance 
service connection does not require that in-service events be 
the sole cause of a current disability, nor was the examiner 
required to fully determine the onset and etiology of the 
current psychiatric disabilities, but it is sufficient to 
determine the likelihood that they are related to a disease 
or injury in service.  An examiner is also required to 
provide a rationale for reported opinions.  Nieves-Rodriguez 
v. Peak, 22 Vet. App. 295 (2008).


In this case, the Veteran has been diagnosed as having 
anxiety disorder and depressive disorder.  The service 
treatment records include a September 1976 psychiatric 
consultation report indicating that the Veteran had been 
feeling depressed and irritable, and diagnosing him with 
transient situational disturbance.  In addition, the Veteran 
indicated in his written statements that there has been a 
continuity of his psychiatric symptomatology since service.  
The VA examiner did not report consideration of this history.  
VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (1996); see 38 C.F.R. 
§ 19.9 (2008).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet.App. 563, 569 (1993).  A remand is 
therefore required for a VA examination to determine the 
etiology of the Veteran's psychiatric disabilities.

Accordingly, the claim is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of his psychiatric disabilities other 
than PTSD.  The claims file should be 
made available to the examining physician 
for review.  The physician should review 
the contents of the claims file, and note 
such review in the examination report or 
in an addendum to the report.

The physician should provide an opinion 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that any current psychiatric disability 
is related to the Veteran's in-service 
psychiatric symptoms or otherwise a 
result of a disease or injury in service, 
including in-service stressors.

The physician should provide a rationale 
for all opinions rendered.  The physician 
is advised that the Veteran is competent 
to report symptoms and treatment and that 
his history must be considered in 
formulating the necessary opinion

2.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

